Exhibit 10.3
 
FIRST AMENDMENT TO CONSULTING AGREEMENT


THIS FIRST AMENDMENT TO THE CONSULTING AGREEMENT (this “First Amendment”),
effective as of June 30, 2014 (“Effective Date”), is by and among Eos Petro,
Inc., a Nevada corporation (“Eos”) and DVIBRI, LLC, a California limited
liability company (“Consultant,” and collectively with Eos, the “Parties”).
 
WHEREAS, pursuant to an oral Consulting Agreement effective as of March 1, 2014
(the “Consulting Agreement”) between Eos and Consultant, Eos engaged Consultant
to render certain financial advice regarding business and financing activities
of Eos;
 
WHEREAS, Section 5 of the Consulting Agreement incorrectly states that
Consultant would receive monthly shares of Eos compensation (defined as “Share
Compensation” in the Consulting Agreement), and instead should have stated that
Consultant would receive a warrant to purchase shares of Eos which would vest in
monthly installments;
 
WHEREAS, in accordance with the incorrect provisions for Share Compensation set
forth in the Consulting Agreement, in between March 10, 2014 and June 10, 2014,
Eos mistakenly treated as issued and outstanding to Consultant in its financial
statements 66,664 shares of its restricted common stock (the “Erroneous Shares”)
out of the total amount of Share Compensation issuable pursuant to Section 5 of
the Consulting Agreement;
 
WHEREAS, the Erroneous Shares were treated as issued and outstanding to
Consulting in Eos’ financial statements, but no physical certificates were ever
issued for any of the Erroneous Shares, nor were they entered on the book of
Eos’ transfer agent;
 
WHEREAS, the Parties now wish to: (i) acknowledge that the Erroneous Shares were
mistakenly issued; (ii) cancel the Erroneous Shares and any other rights related
to the Share Compensation mistakenly set forth in the Consulting Agreement; and
(iii) correct the terms of the compensation to be provided to Consultant for the
services provided to Eos during the remaining term of the Consulting Agreement.
 
NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, and intending to be legally bound hereby, the Parties hereby agree to
amend the Consulting Agreement in this First Amendment as of the Effective Date
as follows:
 
1.           Corrected Consulting Services Compensation.
 
(a)           As compensation for Consultant’s services provided during the term
of the Consulting Agreement, Eos hereby agrees to issue to Consultant a warrant,
dated as of the Effective Date, to purchase 199,992 shares of its restricted
common stock at a strike price of $2.50 and a three year term in the form
attached hereto as Exhibit A (the “New Warrant”). As of the Effective Date,
66,664 of such warrant shares shall be vested and immediately exercisable. The
remainder of such warrant shares shall vest in equal installments of 16,666 on
each one month anniversary of the Effective Date that the Consulting Agreement
remains in effect.
 
 
1

--------------------------------------------------------------------------------

 
 
(b)           From and after the Effective Date, the “Cash Compensation” payable
to Consultant pursuant to Section 5 of the Consulting Agreement shall remain in
full force and effect.


(c)           From and after the Effective Date, the “Share Compensation”
payable to Consultant pursuant to Section 5 of the Consulting Agreement shall be
voided, cancelled and of no further force or effect.


2.           Mutual Agreement to Cancel Shares.


(a)           Consultant and Eos hereby acknowledge and agree that: (i) the
Consulting Agreement mistakenly included language regarding Share Compensation
instead of New Warrant compensation; (ii) Share Compensation was never intended
by either Consultant or Eos to be a part of the Consulting Agreement; and (ii)
the Erroneous shares were mistakenly accounted for as issued and outstanding in
Eos’ financial statements. Accordingly, by signing below for the consideration
contained herein, Consultant and Eos hereby mutually agree to cancel the
Erroneous Shares. For the avoidance of doubt, Consultant hereby also voluntarily
cancels: (x) all stock rights, rights to subscribe, liquidating or other
dividends, new securities or other property to which Consultant might have been
entitled to receive with respect to the Erroneous Shares or any of the other
Share Compensation set forth in the original Consulting Agreement, including,
but not limited to, the issuance of a different kind or number of shares of
securities through reorganization, recapitalization, reclassification, stock
split or reverse stock split; and (y) any distributions or proceeds relating to
the Erroneous Shares or any of the other Share Compensation set forth in the
original Consulting Agreement.


(b)           Consultant and Eos further agree to execute all additional
documents that either party reasonably requests to carry out the intentions of
this Section 2.


3.           Consultant Representations.


(a)           For purposes of this section, the Erroneous Shares and Share
Compensation are collectively referred to herein as the “Share Interests.”


(b)           Consultant hereby represents and warrants that, to the best of its
knowledge, none of the Share Interests have ever been certificated.


(c)           Consultant hereby represents and warrants that, to the best of its
knowledge, none of the Share Interests are nor or have ever been subject to any
Claims (as defined below in Section 4).


(d)           Consultant hereby represents and warrants to Eos that, as of the
Effective Date, Consultant is the owner of record and the beneficial owner of
the Share Interests. Consultant owns the Share Interests free and clear of all
liens, security interests, encumbrances, pledges, charges, claims and
restrictions on transfer of any nature whatsoever. There are no voting trusts,
member agreements, proxies or other agreements or understandings in effect with
respect to the voting or transfer of the Share Interests to which Consultant is
a party or bound. Consultant has granted no rights or other interests in or to
the Share Interests to any person or entity whatsoever.

 
2

--------------------------------------------------------------------------------

 
 
(e)           Consultant and its advisors, if any, have been afforded the
opportunity to ask questions of Eos, and Consultant has sought such accounting,
legal and tax advice as it has considered necessary to make an informed
decisions with respect to this First Amendment. The Consultant understands that
it, and not Eos, shall be responsible for its own tax liabilities and any tax
reporting obligations that may arise as a result of this First Amendment.
 
4.           Release by Consultant.  In exchange for the good and valuable
consideration contained in this First Amendment, the receipt of which is hereby
acknowledged, Consultant hereby waives, releases and discharges Eos, its
officers, directors, shareholders, employees, agents and their respective
affiliates, successors and assigns from any and all manner of action, claim,
lien, demands, liabilities, causes of action, charges, complaints, suits,
damages, debts, demands, obligations of any other nature, past or present, known
or unknown, whether in law or inequity, whether founded upon contract (express
or implied), tort, statute or regulation, common law and/or any other theory or
basis, from the beginning of time to the date hereof  relating to the Share
Interests (collectively referred to as “Claims”), but not including any claim
for the enforcement of the terms contained in this First Amendment.
 
5.           Entire Agreement.  The Consulting Agreement, as amended by this
First Amendment, embodies the entire understanding among the Parties with
respect to the subject matter thereof and hereof and can be changed only by an
instrument in writing executed by all of the Parties.
 
6.           Conflict of Terms.  In the event of a conflict or inconsistency
between the terms of the Consulting Agreement and those of this First Amendment,
the terms of this First Amendment shall control and govern the rights and
obligations of the Parties.
 
7.           Execution.  This First Amendment may be executed in one or more
counterparts, each of which shall be an original, but all of which shall
constitute one and the same instrument.  Facsimile or other electronic
signatures shall be accepted by the Parties as originals.
 
[signature page follows]

 
3

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Eos and Consultant have caused this First Amendment to be
executed by their respective officers thereunto duly authorized as of the date
first above written.
 
“EOS”
EOS PETRO, INC.




By:/s/ Nikolas Konstant


Name:  Nikolas Konstant
Its:  Chairman and CFO





“CONSULTANT”
DVIBRI, LLC



By: /s/ Umesh Patel


Name:  Umesh Patel
Its:
 
 





 
4

--------------------------------------------------------------------------------

 

EXHIBIT A


WARRANT TO PURCHASE COMMON STOCK
 
THIS WARRANT AND THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT AS TO THE SECURITIES UNDER THE ACT OR AN OPINION OF
COUNSEL SATISFACTORY TO THE CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Warrant No. EPW2014-1 June 30, 2014
 
EOS PETRO, INC.
 
WARRANT TO PURCHASE COMMON STOCK
 
**** 199,992 Shares of Common Stock ****
 
THIS WARRANT CERTIFIES THAT, for value received, DVIBRI, LLC, or registered
assigns (the “Holder”), is entitled to subscribe for and purchase from Eos
Petro, Inc., a Nevada corporation (the “Company”), with its principal offices
located at 1999 Avenue of the Stars, Suite 2520, Los Angeles, California 90067,
up to and including the number of fully paid and nonassessable shares of common
stock, par value $0.0001 per share (the “Common Stock”) of the Company set forth
above (the “Warrant Shares”), at the exercise price of $2.50 per share (the
“Warrant Exercise Price”) (and as adjusted from time to time pursuant to Section
3 hereof), in accordance with the exercise procedure set forth in Section 1
hereof and prior to or upon June 30, 2017 (the “Expiration Date”), subject to
the provisions and upon the terms and conditions hereinafter set forth.
 
This Warrant is issued in connection with a certain Consulting Agreement, dated
effective as of March 1, 2014 (as amended, modified or supplemented, the
“Consulting Agreement”), between Company and Holder.  Terms used but not defined
in this Warrant shall have the meanings given in the Consulting Agreement.
 
 
1.           Exercise Procedure; Method of Exercise; Cash Payment; Issuance of
New Warrant.
 
(a)           The shares underlying this warrant shall vest and become
exercisable as follows: as of the date first written above, 66,664 of the
Warrant Shares shall be vested and immediately exercisable. Thereafter,
commencing on the one month anniversary of the date first written above and
continuing on each one month anniversary thereafter, so long as the Consulting
Agreement remains in effect, 16,666 Warrant Shares shall vest and become
exercisable in each such month. Any portion of this Warrant that has vested may
be exercised, in whole or in part and from time to time, at any time until the
Expiration Date, pursuant to the provisions contained in this Section
1.  However, if Holder’s Consulting Agreement is terminated for any reason, any
Warrant Shares which have not yet vested will not vest.
 
(b)           If Holder elects to exercise any portion of this Warrant that has
vested, Holder shall surrender this Warrant (with the notice of exercise
substantially in the form attached hereto as Exhibit A duly completed and
executed) at the principal executive offices of Company, accompanied by payment
to Company, by: (a) certified or bank check acceptable to Company; (b)
cancellation by Holder of bona fide indebtedness of Company to Holder, if agreed
to in advance in writing by Company in the Company’s sole and absolute
discretion; (c) by wire transfer to an account designated by Company; or (d) any
combination of (a), (b) and (c), of an amount equal to the then applicable
Warrant Exercise Price multiplied by the number of Warrant Shares then being
purchased.
 
(c)           The person or persons in whose name(s) any certificate(s)
representing the Warrant Shares shall be deemed to have become the holder(s) of
record of, and shall be treated for all purposes as the record holder(s) of, the
shares represented thereby (and such shares shall be deemed to have been issued)

 
 

--------------------------------------------------------------------------------

 

immediately prior to the close of business on the date or dates upon which this
Warrant is exercised.  In the event of any exercise of the rights represented by
this Warrant, certificates for the Warrant Shares so purchased shall be
delivered to the Holder hereof as soon as possible and in any event within
twenty (20) Business Days after such exercise and, unless this Warrant has been
fully exercised or expired, a new warrant having the same terms as this Warrant
and representing the remaining portion of such shares, if any, with respect to
which this Warrant shall not then have been exercised shall also be issued to
the Holder hereof as soon as possible and in any event within such twenty (20)
Business Day period.  For purposes of this Warrant, the term “Business Day”
means any day other than Saturday, Sunday or other day on which commercial banks
in Los Angeles, California are authorized or required by law to remain closed.
 
2.           Reservation of Shares.  During the period within which the rights
represented by this Warrant may be exercised, the Company will at all times have
authorized, and reserved for the purpose of the issuance upon exercise of the
purchase rights evidenced by this Warrant a sufficient number of shares of its
capital stock to provide for the exercise of the rights represented by this
Warrant.
 
3.           Adjustment of Warrant Exercise Price and Number of Shares. The
number and kind of securities purchasable upon the exercise of this Warrant and
the Warrant Exercise Price shall be subject to adjustment to the nearest whole
share (one-half and greater being rounded upward) and nearest cent (one-half
cent and greater being rounded upward) from time to time upon the occurrence of
certain events, as follows.  Each of the adjustments provided by the
subsections below shall be deemed separate adjustments and any adjustment of
this Warrant pursuant to one subsection of this Section 3 shall preclude
additional adjustments for the same event or transaction by the remaining
subsections.
 
(a)           Reclassification.  In case of any reclassification or change of
securities of the class issuable upon exercise of this Warrant (other than a
change in par value, or from par value to no par value, or from no par value to
par value, or as a result of a subdivision or combination) into the same or a
different number or class of securities, the Company shall duly execute and
deliver to the Holder of this Warrant a new warrant (in form and substance
reasonably satisfactory to the Holder of this Warrant), so that the Holder of
this Warrant shall thereafter be entitled to receive upon exercise of this
Warrant, at a total purchase price not to exceed that payable upon the exercise
of the unexercised portion of this Warrant, and in lieu of the shares of Common
Stock theretofore issuable upon exercise of this Warrant, the kind and amount of
shares of stock, other securities, money and property receivable upon such
reclassification or change by a holder of the number of shares then purchasable
under this Warrant.  The Company shall deliver such new warrant as soon as
possible and in any event within five (5) Business Days after such
reclassification or change.  Such new warrant shall provide for adjustments that
shall be as nearly equivalent as may be practicable to the adjustments provided
for in this Section 3.  The provisions of this subparagraph (a) shall similarly
apply to successive reclassifications or changes.
 
(b)           Stock Splits or Combination of Shares.  If the Company at any time
while this Warrant remains outstanding and unexpired shall subdivide (by stock
split) or combine (by reverse stock split) its outstanding shares of capital
stock of the class into which this Warrant is exercisable, the Warrant Exercise
Price shall be proportionately decreased in the case of a subdivision or
increased in the case of a combination, effective at the close of business on
the date the subdivision or combination becomes effective and the number of
shares of Common Stock issuable upon exercise of this Warrant shall be
proportionately increased in the case of a subdivision or decreased in the case
of a combination, and in each case to the nearest whole share, effective at the
close of business on the date the subdivision or combination becomes
effective.  The provisions of this subparagraph (b) shall similarly apply to
successive subdivisions or combinations of outstanding shares of capital stock
into which this Warrant is exercisable.
 
(c)           Common Stock Dividends.  If the Company at any time while this
Warrant is outstanding and unexpired shall pay a dividend with respect to Common
Stock payable in Common Stock, then: (i) the Warrant Exercise Price shall be
adjusted, from and after the date of determination of stockholders

 
 

--------------------------------------------------------------------------------

 

entitled to receive such dividend or distribution (the “Record Date”), to that
price determined by multiplying the Warrant Exercise Price in effect immediately
prior to such date of determination by a fraction (A) the numerator of which
shall be the total number of shares of Common Stock outstanding immediately
prior to such dividend or distribution, and (B) the denominator of which shall
be the total number of shares of Common Stock outstanding immediately after such
dividend or distribution and (ii) the number of shares of Common Stock issuable
upon exercise of this Warrant shall be proportionately adjusted, to the nearest
whole share, from and after the Record Date by multiplying the number of shares
of Common Stock purchasable hereunder immediately prior to such Record Date by a
fraction (A) the numerator of which shall be the total number of shares of
Common Stock outstanding immediately after such dividend or distribution, and
(B) the denominator of which shall be the total number of shares of Common Stock
outstanding immediately prior to such dividend or distribution.  The provisions
of this subparagraph (c) shall similarly apply to successive Common Stock
dividends by the Company.
 
(d)           No adjustment in the Warrant Exercise Price shall be required
unless such adjustment would require a cumulative decrease of at least $0.01 in
such price; provided, however, that any adjustments that by reason of this
Section 3 are not required to be made shall be carried forward and taken into
account in any subsequent adjustment until made.  All calculations under this
Section 3(h) shall be made to the nearest cent (with $.005 being rounded upward)
or to the nearest one-tenth of a share (with .05 of a share being rounded
upward), as the case may be.
 
(e)           In any case in which Section 3 provides that an adjustment shall
become effective on the day next following the record date for an event, the
Company may without penalty defer until the occurrence of such event issuing to
the Holder with respect to any part of this Warrant exercised after such record
date and before the occurrence of such event the additional shares of Common
Stock issuable upon such exercise by reason of the adjustment required by such
event over and above the shares of Common Stock issuable upon such conversion
before giving effect to such adjustment.
 
(f)           If, at any time or from time to time while this Warrant is
outstanding any event occurs of the type contemplated by the provisions of this
Section 3 but not expressly provided for by such provisions (including the
granting of stock appreciation rights, phantom stock rights or other rights with
equity features), then the Company’s Board of Directors will make an appropriate
adjustment in the Warrant Exercise Price so as to protect the rights of the
holder; provided that no such adjustment will increase the Warrant Exercise
Price as otherwise determined pursuant to this Section 3.
 
4.           Notice of Adjustments.  Whenever the Warrant Exercise Price or the
number of shares of Common Stock purchasable hereunder shall be adjusted
pursuant to Section 3 above, the Company shall deliver a written notice, setting
forth, in reasonable detail, the event requiring the adjustment, the amount of
the adjustment, the method by which such adjustment was calculated, and the
Warrant Exercise Price and the number of shares of Common Stock purchasable
hereunder after giving effect to such adjustment, and shall use commercially
reasonable efforts to cause copies of such notice to be delivered to the Holder
of this Warrant within three (3) Business Days after the occurrence of the event
resulting in such adjustment at such Holder’s last known address in accordance
with Section 9 hereof.
 
5.           Fractional Shares.  No fractional shares will be issued in
connection with any exercise hereunder, but in lieu of such fractional shares,
the number of shares of Common Stock to be issued shall be rounded up to the
nearest whole number.
 
6.           Compliance with Securities Act of 1933; Transfer of Warrant or
Shares.
 
(a)           Compliance with Securities Act of 1933.  The Holder of this
Warrant, by acceptance hereof, agrees that this Warrant, the Warrant Shares and
the capital stock issuable upon conversion of the Warrant Shares (collectively,
the “Securities”) are being acquired for investment and that such holder will
not

 
 

--------------------------------------------------------------------------------

 
 
offer, sell, transfer or otherwise dispose of the Securities except under
circumstances which will not result in a violation of the Securities Act of
1933, as amended (the “Securities Act”)  and any applicable state securities
laws.  Upon exercise of this Warrant, unless the Warrant Shares being acquired
are registered under the Securities Act and any applicable state securities laws
or an exemption from such registration is available, the Holder hereof shall
confirm in writing that the Warrant Shares so purchased are being acquired for
investment and not with a view toward distribution or resale in violation of the
Securities Act and shall confirm such other matters related thereto as may be
reasonably requested by the Company.  The Warrant Shares (unless registered
under the Securities Act and any applicable state securities laws) shall be
stamped or imprinted with a legend in substantially the following form:
 
THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “ACT”). THEY MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THE SECURITIES UNDER THE ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE
CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.
 
Such legend shall be removed by the Company, upon the request of a Holder, at
such time as the restrictions on the transfer of the applicable security shall
have terminated.
 
 
(b)           Transferability of the Warrant.   Subject to compliance with
Section 6(c) below, which provisions are intended to ensure compliance with
applicable federal and states securities laws, the Securities may be transferred
by the Holder hereof, in whole or in part and from time to time.
 
(c)           Method of Transfer.  With respect to any offer, sale, transfer or
other disposition of the Securities, the Holder hereof shall prior to such
offer, sale, transfer or other disposition:
 
(i)      surrender this Warrant or certificate representing Warrant Shares at
the principal executive offices of the Company or provide evidence reasonably
satisfactory to the Company of the loss, theft or destruction of this Warrant or
certificate representing Warrant Shares and an indemnity agreement reasonable
satisfactory to the Company,
 
(ii)      pay any applicable transfer taxes or establish to the satisfaction of
the Company that such taxes have been paid,
 
(iii)      deliver a written assignment to the Company in substantially the form
attached hereto as Exhibit B or appropriate stock power duly completed and
executed prior to transfer, describing briefly the manner thereof, and
 
(iv)           deliver a written opinion of such Holder’s counsel, or other
evidence, if reasonably requested by the Company, to the effect that such offer,
sale, transfer or other disposition may be effected without registration or
qualification (under the Securities Act as then in effect and any applicable
state securities law then in effect) of the Securities.
As soon as reasonably practicable after receiving the items set forth above, the
Company shall notify the Holder that it may sell, transfer or otherwise dispose
of the Securities, all in accordance with the terms of the notice delivered to
the Company.  If a determination has been made pursuant to this Section 6(c)
that the opinion of counsel for the Holder or other evidence is not reasonably
satisfactory to the Company, the Company shall so notify the Holder promptly
with details of such determination.  Notwithstanding the foregoing, the
Securities may, as to such federal laws, be offered, sold or otherwise disposed
of in accordance with Rule 144 under the Securities Act if the Company satisfied
the provisions thereof and provided that the Holder shall furnish such
information as the Company may reasonably request to provide a reasonable
assurance that the provisions of Rule 144 have been satisfied.  Each certificate
representing this Warrant or Warrant Shares thus transferred (except a transfer
pursuant to Rule 144 or an effective registration statement) shall bear a legend
as to the applicable restrictions on transferability in order to ensure
compliance with
 
 
 

--------------------------------------------------------------------------------

 


applicable federal and state securities laws, unless in the aforesaid opinion of
counsel to the Holder and to the reasonable satisfaction of the Company, such
legend is not required in order to ensure compliance with such laws.  Upon any
partial transfer of this Warrant, the Company will issue and deliver to such new
holder a new warrant (in form and substance similar to this Warrant) with
respect to the portion transferred and will issue and deliver to the Holder a
new warrant (in form and substance similar to this Warrant) with respect to the
portion not transferred as soon as possible and in any event within five (5)
Business Days after such transfer.
 
 
7.           No Rights as Shareholders; Information.  Prior to exercise of this
Warrant, the Holder of this Warrant, as such, shall not be entitled to vote the
Warrant Shares or receive dividends on or be deemed the holder of such shares,
nor shall anything contained herein be construed to confer upon the Holder of
this Warrant, as such, any of the rights of a shareholder of the Company or any
right to vote for the election of directors or upon any matter submitted to
shareholders at any meeting thereof, or to receive notice of meetings, or to
receive dividends or subscription rights or otherwise until this Warrant shall
have been exercised and the shares of Common Stock purchasable upon the exercise
hereof shall have become deliverable, as provided herein.
 
8.           Modification and Waiver; Effect of Amendment or Waiver.  This
Warrant and any provision hereof may be modified, amended, waived, discharged or
terminated only by an instrument in writing, designated as an amendment to this
Warrant and executed by a duly authorized officer of the Company and the Holder
of this Warrant.  Any waiver or amendment effected in accordance with this
Section 8 shall be binding upon the Holder, each future holder of this Warrant
or of any shares purchased under this Warrant (including securities into which
such shares have been converted) and the Company.
 
9.           Notices and Payments. Any notice required or permitted hereunder
shall be given in writing and shall be deemed effectively given upon, (a)
personal delivery or telecopy, (b) one (1) Business Day after deposit with a
nationally recognized overnight delivery service such as Federal Express, with
postage and fees prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by written notice to each of the other parties hereto or (c) four (4)
Business Days following the date of deposit in the United States mails,
first-class postage prepaid, addressed to each of the other parties thereunto
entitled at the following addresses, or at such other addresses as a party may
designate by written notice to each of the other parties hereto.


COMPANY
Eos Petro, Inc.
 
Attention: Nikolas Konstant
 
1999 Avenue of the Stars, Suite 2520
Los Angeles, CA 90067
 
Tel: (310) 552-1555
 
Fax: (424) 288-5650
   
HOLDER:
DVIBRI, LLC
 
Attention: Umesh Patel
 
1930 W. Glenoaks Blvd., Suite 10
 
Glendale, CA 91201
       



 
10.           Successors.  The obligations of the Company relating to the
Warrant Shares shall inure to the benefit of the successors and assigns of the
Holder hereof and shall be binding upon any successor entity.  Upon such event,
the successor entity shall assume the obligations of this Warrant, and this
Warrant (or any substitute warrant as provided hereinbefore) shall be
exercisable for the securities, cash and property of the successor entity on the
terms provided herein.
 
11.           Lost Warrants or Stock Certificates.  Upon receipt of evidence
reasonably satisfactory to the Company of the loss, theft, destruction or
mutilation of this Warrant or any stock certificate and, in the case of any such
loss, theft or destruction, upon receipt of an indemnity agreement reasonably
satisfactory to the Company, or in the case of any such mutilation upon
surrender and cancellation of such mutilated Warrant or stock certificate, the
Company will issue and deliver a new warrant (containing the same terms as this
Warrant) or stock certificate, in lieu of the lost, stolen, destroyed or
mutilated Warrant or stock certificate, and any such lost, stolen, destroyed or
mutilated Warrant or stock certificate shall thereupon become void.
 
 
 

--------------------------------------------------------------------------------

 
 
12.           Descriptive Headings.  The descriptive headings of the several
paragraphs of this Warrant are inserted for convenience only and do not
constitute a part of this Warrant.  The language in this Warrant shall be
construed as to its fair meaning without regard to which party drafted this
Warrant.
 
13.           Governing Law; Jurisdiction.  This Warrant shall be construed and
enforced in accordance with, and the rights of the parties shall be governed by,
the laws of the State of Nevada, without reference to principles governing
choice or conflicts of laws.  Each party hereby agrees to submit any dispute
under this Warrant to arbitration in accordance with the Services Agreement and
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City and County of Los Angeles, California for the entry
of any judgment from such arbitration, and hereby irrevocably waives, and agrees
not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such arbitrator or court, that
such proceeding is brought in an inconvenient forum or that the venue of such
proceeding is improper.  Nothing contained herein shall be deemed to limit in
any way any right to serve process in any manner permitted by law.
 
14.           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A JURY IN ANY LEGAL PROCEEDING ARISING
OUT OR A RELATED TO THIS AGREEMENT, THE NOTE, AND THE SECURITY AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED THEREBY.
 
15.           Entire Agreement.  This Warrant constitutes the full and entire
understanding and agreement between the parties with regard to the subject
matter hereof and supersedes all prior and contemporaneous agreements,
representations, and undertakings of the parties, whether oral or written, with
respect to such subject matter.
 
16.           No Impairment.  The Company will not, by any voluntary action,
avoid or seek to avoid the observance or performance of any of the terms to be
observed or performed under this Warrant by the Company, but will at all times
in good faith assist in carrying out all the provisions of this Warrant and in
the taking of all such actions as may be necessary or appropriate in order to
protect the rights of the Holder of this Warrant against impairment.
 
17.           Issue Taxes.  The Company shall pay any and all issue and other
taxes payable in respect of any issue or delivery of Common Stock upon the
exercise of this Warrant that may be imposed under the laws of the United States
of America or by any state, political subdivision or taxing authority of the
United States of America; provided, however, that the Company shall not be
required to pay any tax or taxes that may be payable in respect of any transfer
involved in the issue or delivery of any Warrant or certificates for Common
Stock in a name other than that of the registered holder of such Warrant (which
shall be treated as a transfer under Section 6 above), and no such issue or
delivery shall be made unless and until the person or entity requesting the
issuance thereof shall have paid to the Company the amount of such tax or shall
have established to the satisfaction of the Company that such tax has been paid.
 
18.           Severability.  In the event that any one or more of the provisions
contained in this Warrant shall for any reason be held to be invalid, illegal or
unenforceable in any respect, such provision(s) shall be ineffective only to the
extent of such invalidity, illegality or unenforceability, without invalidating
the remainder of such provision or the remaining provisions of this Warrant and
such invalidity, illegality or unenforceability shall not affect any other
provision of this Warrant, which shall remain in full force and effect.
 
 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the parties hereto have caused this Warrant to be duly
executed as of the date first written above by its duly authorized officers.
 
EOS PETRO, INC.
 
a Nevada corporation
 


 
By:         /s/ Nikolas Konstant
 
Name:    Nikolas Konstant
 
Title:      Chairman, CFO
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
NOTICE OF EXERCISE
 
To:  EOS PETRO, INC. (the “Company”)
 


The undersigned hereby exercises the right to purchase___________________ of the
shares of Common Stock (“Warrant Shares”) of the Company, evidenced by the
attached Warrant (the “Warrant”).  Capitalized terms used herein and not
otherwise defined shall have the respective meanings set forth in the Warrant.


1.           Form of Warrant Exercise Price.  The holder intends that payment of
the Warrant Exercise Price shall be made as:
 

     
a “Cash Exercise” with respect to ______________ Warrant Shares.
       

 
2.           Payment of Warrant Exercise Price.  In the event that the holder
has elected a Cash Exercise with respect to some or all of the Warrant Shares to
be issued pursuant hereto, the holder shall pay the aggregate Exercise Price in
the sum of $_______________ to the Company in accordance with the terms of the
Warrant.


3.           Please issue a certificate or certificates representing said shares
in the name of the undersigned or in such other name or names as are specified
below:




_________________________________________
 
(Name)
 
_________________________________________
 
(Address)
 
_________________________________________
 
(City, State)
 
 
4.           The undersigned represents that the aforesaid shares being acquired
for the account of the undersigned for investment and not with a view to, or for
resale in connection with, the distribution thereof and that the undersigned has
no present intention of distributing or reselling such shares, all except as in
compliance with applicable securities laws, and that the undersigned is an
“accredited investor” within the meaning of Rule 501 of Regulation D promulgated
under the Securities Act of 1933, as amended.
 
__________________________________________
______________________________________
(Date)
(Signature)

 
NOTICE: Signature must be guaranteed by a commercial bank or trust company or a
member firm of a major stock exchange if shares of capital stock are to be
issued, or securities are to be delivered, other than to or in the name of the
registered holder of this Warrant. In addition, signature must correspond in all
respects with the name as written upon the face of the Warrant in every
particular without alteration or any change whatever.

 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
FORM OF ASSIGNMENT
 


 
FOR VALUE RECEIVED, the undersigned holder of the attached Warrant hereby sells,
assigns and transfers unto _______________________ whose address is
_______________________________________  and whose taxpayer identification
number is _________________ the undersigned’s right, title and interest in and
to the Warrant issued by Eos Petro, Inc., a Nevada corporation (the “Company”)
to purchase _______ shares of the Company’s Common Stock, and does hereby
irrevocably constitute and appoint __________________________ attorney to
transfer said Warrant on the books of the Company with full power of
substitution in the premises.
 
 
o    In connection with such sale, assignment, transfer or other disposition of
this Warrant, the undersigned hereby confirms that:


o    such sale, transfer or other disposition may be effected without
registration or qualification (under the Securities Act as then in effect and
any applicable state securities law then in effect) of this Warrant or the
shares of capital stock of the Company issuable thereunder and has attached
hereto a written opinion of the undersigned’s counsel to that effect; or
 
such sale, transfer or other disposition has been registered under the
Securities Act of 1933, as amended, and registered and/or qualified under all
applicable state securities laws.
 
_______________
 
          (Date)
 
__________________________________________
 
        (Signature)
 
NOTICE:  Signature must correspond in all respects with the name as written upon
the face of the Warrant in every particular without alteration or any change
whatever.
 
 
 

--------------------------------------------------------------------------------

 
